Citation Nr: 0410085	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  03-14 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of entitlement to death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to October 
1964.  He died on April [redacted], 1996.  The appellant was married to 
the veteran at the time of his death.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a rating decision in  August 2002 by the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of his 
death in April 1996.

2.  The appellant married T. F. in March 1997; that marriage has 
not been determined void and has not been annulled; the appellant 
reports termination by divorce in October 2000.


CONCLUSION OF LAW

The appellant does not meet the eligibility criteria as the 
surviving spouse of the veteran for VA death pension benefit 
purposes.  38 U.S.C.A. §§ 101(3), 103, 1541 (West 2002); 38 C.F.R. 
§§ 3.50, 3.55 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board has considered VA's duty to inform the appellant of the 
evidence needed to substantiate her claim and to assist her in 
obtaining the relevant evidence, as required under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)]; 38 C.F.R. § 3.159 (2003).  However, as will be explained 
below, the Board finds that to the extent any VCAA duties are 
legally applicable to the appeal, any duty to notify the appellant 
of the evidence needed to substantiate her claim or to assist her 
in developing the relevant evidence has been met.

The United States Court of Appeals for Veterans Claims (the Court) 
has held that the statutory and regulatory provisions pertaining 
to VA's duty to notify/duty to assist under the VCAA do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual evidence.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not the 
evidence is dispositive of the claim"].  In the instant case, the 
pertinent facts are not in dispute.  Resolution of the appeal is 
now dependent on interpretation of the statutes and regulations 
regarding basic eligibility for VA benefits.

The Court also has held that VA has no further duty to notify a 
claimant of the evidence needed to substantiate a claim, or to 
assist in obtaining evidence, if there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).  Given the facts in this case, there is no possibility 
that any further assistance will benefit the appellant because she 
is not eligible for the benefits sought on appeal.  See 38 C.F.R. 
§ 3.159(d) (2003) [VA will refrain from or discontinue providing 
assistance under the terms of the VCAA under certain 
circumstances, to include where a claim clearly lacks merit or for 
an application requesting a benefit to which the claimant is not 
entitled as a matter of law].

In any event, general due process considerations have been 
observed in connection with this appeal.  See 38 C.F.R. § 3.103 
(2003).  In a July 2002 letter, the RO advised the appellant of 
the evidence necessary to support her claim and the division of 
responsibility between herself and VA in obtaining such for 
consideration.  In the April 2003 statement of the case the 
appellant was provided with notice of VA laws and regulations 
pertinent to the issue on appeal and also advised of the legal 
basis for the determination made.  In addition, she has had 
opportunity to present evidence and/or argument in support of her 
appeal.  The Board thus finds that VA has done everything 
reasonably possible to notify and assist the appellant and that 
the record is ready for appellate review. 

II.  Analysis

The veteran in this case was a veteran of a period of war.  A 
marriage certificate shows that the appellant married the veteran 
on August [redacted], 1979, and was married to him on April [redacted], 1996, his 
date of death.  A marriage certificate shows that the appellant 
married T.F. on March [redacted], 1997.  The appellant has stated that she 
was divorced from T.F. in the year 2000.  She has submitted a copy 
of an Order of the District Court of Lincoln Parish, Louisiana, to 
show cause why a divorce should not be granted to T.F.  The court 
order was dated in November 2000.  The appellant has not submitted 
a copy of a decree of divorce and has not claimed that the 
marriage to T.F. was annulled or determined to have been void.  
The appellant is now seeking entitlement to death pension as the 
surviving spouse of the veteran.  

VA shall pay to the surviving spouse of each veteran of a period 
of war who met certain service requirements pension at the 
prescribed rate.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4) 
(2003).  This benefit is known as improved death pension.

"Surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2003) [pertaining to valid marriages] (see 38 U.S.C.A. § 
101(3)) and who was the spouse of the veteran at the time of the 
veteran's death and, except as provided in 38 C.F.R. § 3.55 
[pertaining to reinstatement of benefits eligibility based on 
terminated marital relationships] has not remarried.  38 C.F.R. § 
3.50.

On or after January 1, 1971, benefits may be resumed to an 
unmarried surviving spouse upon filing of an application and 
submission of satisfactory evidence that the surviving spouse has 
terminated a relationship, if the relationship terminated prior to 
November 1, 1990.  38 C.F.R. § 3.55(a)(2).  Such evidence may 
consist of, but is not limited to, the surviving spouse's 
certified statement of the fact.  See also 38 C.F.R. 3.215 (2003).

Because she did not remarry until March 1997, and particularly 
since she does not even assert having obtained a divorce until the 
year 2000, it cannot be shown that the legal proceedings for the 
appellant's divorce from T.F. commenced or were completed before 
November 1, 1990.  Thus, she cannot now be recognized as the 
deceased veteran's surviving spouse for the purpose of receiving 
death pension benefits.  38 C.F.R. § 3.55(a)(2).

38 C.F.R. § 3.55(a)(1) does provide that the remarriage of a 
surviving spouse shall not bar the furnishing of benefits to such 
surviving spouse if the marriage: (i) was void, or (ii) has been 
annulled by a court having basic authority to render annulment 
decrees, unless it is determined by VA that the annulment was 
obtained through fraud by either party or by collusion.  As 
discussed above, such is neither shown nor asserted in this case.  
Rather, as indicated, the appellant has reported obtaining a 
divorce from T.F.

Finally, the Board acknowledges that 38 C.F.R. § 3.55 and the 
statute on which the regulation is based, 38 U.S.C.A. § 103, 
provide that eligibility for dependency and indemnity compensation 
(DIC) benefits may, in certain circumstances, be reinstated to a 
surviving spouse of a veteran who remarried after the death of the 
veteran and whose remarriage was terminated by death or divorce.  
The statute and regulation do not, however, contain an equivalent 
provision relating to death pension.

The appellant's representative points out that, had the appellant 
been entitled to DIC benefits after the veteran's death, under 
current law, after her remarriage ended in divorce, she would be 
entitled to reinstatement of her eligibility to DIC benefits.  The 
representative argues that "fairness" thus requires that the 
appellant be awarded eligibility for death pension as a "similar" 
benefit.  Although the Board recognizes that, in the case of 
terminated remarriages, surviving spouses who had entitlement to 
DIC benefits at the time of the veteran's death are treated 
differently than those who were only entitled to death pension, 
the Board is constrained to apply governing law, which affords no 
relief to the appellant under the facts of this case.

The appellant thus lacks entitlement under the law to the benefit 
which she is claiming, and her claim must be denied on that basis.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.50; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The appellant is not entitled to recognition as the veteran's 
surviving spouse; her appeal fails as a matter of law.


	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



